— In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from an order of the Supreme Court, Kings County (Pino, J.), dated April 5, 1982, which granted the motion of defendant Brooklyn Union Gas Company to, inter alia, vacate its default in answering on condition that it serve its answer within three days from the date of the order, and upon the further condition that it pay the amount of $250 costs to the attorney for the plaintiffs, within that time. Appeal dismissed, with $50 costs and disbursements. Plaintiffs’ right to appeal was waived by acceptance of the $250 costs awarded under the conditional order (see Gohery v Spartan Concrete Corp., 85 AD2d 678, affd 56 NY2d 785). Damiani, J. P., Mangano, Gulotta and Brown, JJ., concur.